Citation Nr: 1714912	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Whether income from the California Winery Workers Pension Plan Trust is countable for Department of Veterans Affairs (VA) nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 determination of the VA Pension Management Center (PMC) in St. Paul, Minnesota.  

In October 2012 and October 2014, the Board remanded the matter for the purpose of affording the Veteran the opportunity to appear at a hearing before a Veterans Law Judge, as he had requested.  In a December 2015 letter, the Veteran was advised of the time and date of his requested Board hearing.  In a February 2016 statement, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request and asked that his appeal be forwarded to the Board for consideration.

When the case was most recently before the Board in April 2016, it was remanded in order for the Agency of Original Jurisdiction (AOJ) to consider additional evidence submitted by the Veteran since the January 2012 supplemental statement of the case.


FINDING OF FACT

The Veteran's income from the California Winery Workers Pension Plan Trust is based upon disability, not income/financial need.


CONCLUSION OF LAW

The income from the California Winery Workers Pension Plan Trust is countable income for VA pension purposes.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2016); VAOPGCPREC 23-90 (July 1990).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the outcome of this appeal is determined solely by applicable law based on facts that are not in dispute, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002); accord Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Analysis

Pursuant to 38 U.S.C.A. § 1521 (a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (a) (West 2014); 38 C.F.R. §§ 3.3 (a)(3) (2016). 

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2016).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2016). 

The specific exclusions from income are delineated at 38 C.F.R. § 3.272 (201).  Under this provision, "[d]onations from public or private relief, welfare, or charitable organizations" are excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272 (a). 

VA's Veterans Benefits Administration Manual M21-1 (M21-1) provides additional guidance on this issue.  It states, "[i]n general, do not count [as income for improved pension purposes] any type of benefit for which eligibility is based on the claimant's financial need, such as Welfare, Supplemental Security Income (SSI), and savings from prescription drug discounts received under the Medicare Prescription Medication, Improvement, and Modernization Act (MMA)."  See M21-1MR Part V, subpart iii, Chapter 1, Section I, Part 3.b.

The record on appeal indicates that the Veteran has been in receipt of VA pension benefits since April 1, 1998.  The monthly rate of his pension has been based on his reported income, including income from the California Winery Workers Pension Plan. 

In April 2010, however, the Veteran contacted VA and asked that the monthly income he received from the California Winery Workers Pension Plan be excluded from his income for VA pension purposes on the grounds that it is a welfare payment. 

In support of his claim, the Veteran submitted an April 2011 letter from the California Winery Workers Pension Plan Trust confirming that he had been entitled to a gross monthly disability pension of $598 since June 1, 2006.  The letter notes that the Veteran was eligible for such payment in light of a determination that, prior to his normal retirement date, he had become totally and permanently disabled. 

In May 2011, the PMC denied the Veteran's request on the grounds that his California Winery pension income was a retirement benefit rather than a welfare program that provided financial relief based on income.  The Veteran has appealed that determination.

The record contains a May 2015 letter from an official associated with the California Winery Workers Pension Plan.  The letter is in response to an inquiry from the Veteran as to whether the benefit he was receiving from that fund could be categorized as a welfare benefit.  The letter states as follows: 

You are and have been receiving a disability retirement benefit under this Plan.  The benefit began at your age 38, prior to the earliest date that a benefit may be obtained under this Plan based solely upon age and years of service.  It is an ancillary benefit, payment of which does not reduce your pension benefit payable at the Plan's normal retirement age 65.  In answer to your specific question, we have been advised and it is my understanding that, for purposes of 29 U.S.C. § 1002, the Plan's ancillary disability benefits paid prior to normal retirement age are, for the purpose of applying various ERISA rules, welfare benefits paid from a pension-plan. 

The California Winery Workers' Pension Plan is a multiemployer defined benefit retirement plan.  I hope this information is helpful to you.  Please bear in mind that we have no knowledge of any requirements of benefits provided through the Department of Veterans Affairs, and that this letter does not constitute legal advice, and may not be used or relied on as legal advice. 

In addition to the May 2015 letter referenced above, the Veteran has submitted printouts of statutes and jurisprudence related to ERISA, a federal law governing private pension and health plans such as the California Winery Workers' Pension Plan.  Unfortunately, ERISA is inapplicable to VA pension benefits.  In this regard, although the disability pension the Veteran receives from the California Winery Workers' Pension Plan is characterized as a "welfare plan" for ERISA purposes under 29 38 U.S.C.A. § 1002, the statute is not dispositive for VA pension purposes. 

Rather, as set forth above, VA criteria provide that, in order to be considered "welfare" and therefore excludable from countable income for VA pension purposes, the benefit must be based on financial need.  For example, under VA criteria, income from the Federal welfare or food stamp programs and income from Supplemental Security Income (SSI) are excludable as such programs have maximum income eligibility thresholds.  On the other hand, income from Social Security disability is countable for VA pension purposes because it is not based on income or financial need. 

In this case, the record contains no indication that the disability pension he receives from the California Winery Workers' Pension Plan is based on income, akin to an SSI benefit.  Rather, it appears to be based on disability alone, similar to Social Security disability, and therefore it is countable as income for VA pension purposes.  The April 2016 remand advised the Veteran to submit evidence indicating that the California Winery Workers' disability pension is, in fact, based on income as well as disability; however, he has not submitted any such evidence.  While he has stated that it is a welfare payment, and it is characterized as a "welfare plan" for ERISA purposes, as noted above, this characterization is insufficient.  Under these circumstances, the claim must be denied.

Because this appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The Veteran's California Winery Workers Pension Plan Trust is countable for VA nonservice-connected pension purposes; the appeal is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


